Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  1/12/2021 The instant application has claims 1 pending. The method for  providing an interface for presenting the privacy values and modifying the settings. There a total of 1 claim.
Drawings

The drawing filed on 1/12/2021 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Allowable Subject Matter
Claims 11 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claim recites in an detailed and narrow manner of three graphical interface for showing at least a portion of the plurality privacy risk factors associated with the particular entity and an fourth interface for enable or disable privacy risk factor to modify the first, second or third aggregated privacy rating. Particularly, the instant recites “providing a fourth interface to enable or disable a particular privacy risk factor of the plurality of risk factors to modify the first aggregated privacy rating, the second aggregated privacy rating and the third aggregated privacy rating.”
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior art found is US Patent 8793757 to Ahn, which discloses the preference editor for privacy see Fig. 6B & Col 16 Ln 39-52. However, Ahn does not disclose “providing a fourth interface to enable or disable a particular privacy risk factor of the plurality of risk factors to modify the first aggregated privacy rating, the second aggregated privacy rating and the third aggregated privacy rating.”

The next closest prior art is US Patent 8763136 to Ding, which discloses the browser filtering the request based on criteria see Fig. 3 & Fig. 4B & Col 5 Ln 43- Col 6 Ln 25. However, Ding does not disclose “providing a fourth interface to enable or disable a particular privacy risk factor of the plurality of risk factors to modify the first aggregated privacy rating, the second aggregated privacy rating and the third aggregated privacy rating.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov
	




    
        
            
        
            
    

    
        1 The 35 USC 101-abstract idea rejection is not being made because the claim recites presenting on GUI and categories associated with device which would require an machine not an human performing in mind and cannot be realistically carried out by human.